

117 HR 2318 IH: Red Tape Reduction Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2318IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mrs. Hinson (for herself, Mr. Williams of Texas, Ms. Herrell, Mr. Budd, Mr. Aderholt, Mr. Valadao, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo rescind the executive order relating to the revocation of certain executive orders concerning Federal regulation and to codify certain executive orders.1.Short titleThis Act may be cited as the Red Tape Reduction Act.2.Repeal and codification of certain executive orders(a)RepealThe executive order relating to the revocation of certain executive orders concerning Federal regulation, signed on January 20, 2021, is hereby rescinded.(b)Codification of Executive ordersThe following executive orders shall have the force and effect of law:(1)Executive Order 13771 (82 Fed. Reg. 12866; relating to reducing regulation and controlling regulatory costs).(2)Executive Order 13777 (82 Fed. Reg. 12285; relating to enforcing the regulatory reform agenda).(3)Executive Order 13891 (84 Fed. Reg. 55235; relating to improving agency guidance documents).(4)Executive Order 13892 (84 Fed. Reg. 55239; relating to transparency in administrative enforcement and adjudication).(5)Executive Order 13893 (84 Fed. Reg. 55487; relating to accountability for administrative actions).